Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 13, 14 rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2021/0153033) in view of Xu et al. (US 2020/0351669).
For claim 1, Peleg teaches: A data transmission method applied to a first device (see at least 0049, 0061 and fig. 1, repeater device may comprise processor/memory), wherein the first device is in a wireless connection with a data source device and a second device respectively (see at least 0049-0050 and fig. 1, repeater may be connected to a base station or another repeater (source) and EP terminal(s) (second device)), and the method comprises:
receiving, by the first device, a data packet in a first slot, wherein the data packet is noise or a data packet received from the data source device (see at least 0122-0123 and fig. 6-7, repeater may relay/retransmit uplink and downlink transmissions between BS and EPs e.g. a downlink packet received from the BS (also see 0039).  See at least 0034, 0102, transmissions may be received and relayed within a 2.5 second slot within a 20 second cycle, comprising a time period/slot);
determining, by the first device, a link state between the data source device and the first device based on the data packet, wherein the link state comprising an idle state or a busy state (see at least 0122-0123, repeater may apply LBT when relaying a transmission including listening to UL and DL transmissions, comprising determining whether a channel e.g. downlink channel (link) is busy or idle); and
transmitting, by the first device, data to the second device in the first slot based on a determination that the first device determines the link state being the idle state, wherein the data is data received by the first device from the data source device (see at least 0122-0123, repeater may relay transmissions, e.g. DL data from BS to EPs, when LBT concludes reception of all active DL transmissions i.e. channel is idle.  See at least 0034, 0102, transmissions may be received and relayed within a 2.5 second slot within a 20 second cycle, comprising a time period/slot).
Peleg does not explicitly teach: in an audio device group…the second device is a device other than the first device in the audio device group, or: …audio data.  Xu from an analogous art teaches (see at least 0002-0003, D2D relay UE(s) may operate as a relay to provide network communications to remote UE(s), comprising a D2D device group and/or device group served by a given cell (also see fig. 11).  See at least 0200-0204, devices may communicate audio data e.g. phones).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xu to the system of Peleg, so the repeater and EP comprise audio devices belonging to a same cell and/or D2D group, and the transmissions comprise audio data e.g. phones, as suggested by Xu.  The motivation would have been to enhance network communications by adapting device relaying to UE transmissions including audio (Xu 0002-0003, 0200-0204).
Claim 13 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2021/0153033) in view of Xu et al. (US 2020/0351669) in view of Wong et al. (US 2014/0119271).
For claim 7, Peleg, Xu teach claim 1, but not explicitly: wherein the transmitting, by the first device, the audio data to the second device in the first slot comprises: performing, by the first device, modulation processing on the audio data with a preset modulation mode and a preset physical bandwidth to obtain modulation data; determining, by the first device, an audio packet based on the modulation data, wherein the audio packet comprises the modulation data and a packet header; and transmitting, by the first device, the audio packet to the second device.  Wong from an analogous art teaches (see at least 0038, a device radio (0034-0035 and fig. 1, device may be relay) may select a transmission mode for data to be sent including configured (preset) modulation and bandwidth; also see 0083, relay may apply a distinct MCS when transmitting downlink data.  See at least 0070-0071, 0078 and fig. 5, frames may comprise header fields e.g. source/destination address, Relayed Frame bit, etc. which may be reconfigured (determined) by the relay when relaying a frame).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wong to the system of claim 1, so the repeater (first device) processes data according to selected modulation and bandwidth, and configures/modifies the packet header before transmitting towards the destination (second device), as suggested by Wong.  The motivation would have been to enhance repeater functionality by applying appropriate transmission mode and header information to data to be relayed (Wong 0038, 0078).

Claim 8, 10 rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2021/0153033) in view of Xu et al. (US 2020/0351669) in view of Shvodian (US 2006/0035589).
For claim 8, Peleg, Xu teach claim 1, but not explicitly: wherein the transmitting, by the first device, the audio data to the second device in the first slot comprises: transmitting, by the first device, an identifier of a current data frame to the second device; receiving, by the first device, listening information transmitted by the second device, wherein the listening information is used to indicate a receiving state of the second device for N data frames, the N data frames comprise the current data frame, and N-1 data frames that are positioned before the current data frame and are closest to the current data frame, the receiving state is a successful reception or a failed reception, and N is an integer greater than or equal to 1; determining, by the first device, a data frame that is not listened by the second device based on the listening information; and transmitting, by the first device, to the second device, the data frame that is not listened by the second device.  Shvodian from an analogous art teaches (see at least 0053-0057, 0076, fig. 9, 11, a sender may transmit a given (current) frame n+5 (0054, frames may comprise MAC protocol identifier) with a delayed ACK request to a destination; the destination may respond with ACK message (listening information) comprising identifiers corresponding to ACKs for frames n+1 to n+5, comprising N and N-1 previous frames.  See at least 0006, 0076, frames which are not received and acknowledged may be retransmitted).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Shvodian to the system of claim 1, so the first device transmits an Nth frame including identifier with delayed ACK request, and the second device responds with an ACK message including identifiers corresponding to ACKs for the Nth and N-1 frames to allow the first device to determine and retransmit frames which were not acknowledged (listened), as suggested by Shvodian.  The motivation would have been to enhance network communications by implementing acknowledgments to determine and resend any unsuccessful frames (Shvodian 0006, 0076).
For claim 10, Peleg, Xu, Shvodian teach claim 8, Shvodian further teaches: wherein the state of the second device is a receiving state after the data packet transmitted by the data source device to the first device is subjected to failed listening by the second device in the first slot (see at least 0006, 0076, frames which are not received and acknowledged may be retransmitted, with destination device receiving retransmissions after previous failed transmissions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Shvodian to the system of claim 8, so the second device may receive data retransmissions after a failed reception (listening), as suggested by Shvodian.  The motivation would have been to enhance network communications by implementing acknowledgments to determine and resend any unsuccessful frames (Shvodian 0006, 0076).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2021/0153033) in view of Xu et al. (US 2020/0351669) in view of Shvodian (US 2006/0035589) in view of Hooli et al. (US 2011/0134827).
For claim 9, Peleg, Xu, Shvodian teach claim 8, but not explicitly: wherein before the transmitting, by the first device, the identifier of the current data frame to the second device, the method further comprises: transmitting, by the first device, information on the link between the first device and the data source device to the second device, wherein the information on the link is used for the second device and the data source device to establish a first bidirectional link.  Hooli from an analogous art teaches (see at least claim 10, relays may transmit parameters/quality of their link to the base station to other terminals so they may determine whether to establish a link to the base station through the relay; 0019 and fig. 1, links may be bidirectional).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hooli to the system of claim 8, so the first device may send its link quality with the BS to the second device, which may decide whether to establish a link to the BS via that first device, as suggested by Hooli.  The motivation would have been to enhance network communications by allowing terminals to determine appropriate relay devices based on network link parameters/quality (Hooli claim 10).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2021/0153033) in view of Xu et al. (US 2020/0351669) in view of Hooli et al. (US 2011/0134827).
For claim 11, Peleg, Xu teach claim 1, Peleg further teaches a repeater may be source device (see at least 0049-0050 and fig. 1, repeater may be connected to a base station or another repeater (source) and EP terminal(s) (second device)) but not explicitly: wherein the wireless connection is a Bluetooth connection.  Hooli from an analogous art teaches (see at least 0018, Bluetooth may be used for wireless communications).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hooli to the system of claim 1, so the first device connection with other devices comprises Bluetooth, as suggested by Hooli.  The motivation would have been to enhance network communications by adapting a well known RAT for transmission (Hooli 0018).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2021/0153033) in view of Xu et al. (US 2020/0351669) in view of Wong et al. (US 2014/0119271) in view of Sadeghi et al. (US 2020/0053706).
For claim 12, Peleg, Xu, Wong teach claim 7, but not explicitly: wherein the preset modulation mode is quadrature phase shift keying or eight phase shift keying, and the preset physical bandwidth is 2 megahertz with a physical rate of 4 or 6 megabits/second.  Sadeghi from an analogous art teaches (see at least 0113, a QPSK modulation may be implemented for 6 Mbps rate; 0040, 2MHz bandwidth may be used).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sadeghi to the system of claim 7, so the device uses QPSK modulation for 6Mbps rate over a 2MHz bandwidth, as suggested by Sadeghi.  The motivation would have been to enhance network communications by adapting well known modulation and network parameters including data rate and bandwidth (Sadeghi 0113, 0040).
Allowable Subject Matter
Claim 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 2 the prior art fails to teach/suggest: wherein the determining, by the first device, the link state between the data source device and the first device based on the data packet comprises: determining, by the first device, whether the data packet comprises synchronization information and a packet header; based on a determination that the data packet does not comprise the synchronization information and the packet header, determining, by the first device, the link state being the idle state; and based on a determination that the data packet comprises the synchronization information and the packet header, determining, by the first device, the link state based on at least one of the packet header of the data packet and whether the data packet comprises a load.  The closest prior art Peleg et al. (US 2021/0153033) discloses determining busy/idle link state (0122-0123) but not the limitations of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bader et al. (US 2019/0014526) discloses ad hoc networking scheme for mobile cyber-physical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467